           Case 2:20-mc-00093-MCE-EFB Document 5 Filed 08/18/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00093-MCE-EFB
12                 Plaintiff,
13                 v.                                 STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
14   APPROXIMATELY $19,900.00 IN U.S.                 AND/OR TO OBTAIN AN INDICTMENT
     CURRENCY,                                        ALLEGING FORFEITURE
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Christopher Anthony Clark (“Clark”), by and through their respective counsel, as follows:

19          1.     On or about February 20, 2020, claimant Clark filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $19,900.00 in U.S. Currency (hereafter “defendant currency”), which was seized on November 21,

22 2019.

23          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

24 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

25 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

26 other than the claimant has filed a claim to the defendant currency as required by law in the

27 administrative forfeiture proceeding.

28 ///
                                                        1
29                                                                          Stipulation to Extend Time to File Complaint

30
           Case 2:20-mc-00093-MCE-EFB Document 5 Filed 08/18/20 Page 2 of 2



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 5 the parties. That deadline was May 20, 2019.

 6          4.      By Stipulation and Order filed April 16, 2020, the parties stipulated to extend to August

 7 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

 8 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

11 extend to November 16, 2020, the time in which the United States is required to file a civil complaint

12 for forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

13 currency is subject to forfeiture.

14          6.      Accordingly, the parties agree that the deadline by which the United States shall be

15 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

16 alleging that the defendant currency is subject to forfeiture shall be extended to November 16, 2020.

17    Dated:      8/17/2020                                  MCGREGOR W. SCOTT
                                                             United States Attorney
18

19                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
20                                                           Assistant U.S. Attorney
21
      Dated:      8/17/2020                                  /s/ Robert J. Beles
22                                                           ROBERT J. BELES
                                                             Beles & Beles Law Office
23                                                           Attorney for Christopher Anthony
                                                             Clark
24                                                           (As authorized via phone)
25          IT IS SO ORDERED.

26 Dated: August 18, 2020

27

28
                                                         2
29                                                                           Stipulation to Extend Time to File Complaint

30
